 



Exhibit 10(e)(2)
Form — UK
THE SCOTTS MIRACLE-GRO COMPANY
AMENDED AND RESTATED
2006 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT FOR EMPLOYEES IN THE UNITED KINGDOM
RESTRICTED STOCK GRANTED
TO [Grantee’s Name] ON [Grant Date]
The Scotts Miracle-Gro Company (“Company”) believes that its business interests
are best served by ensuring that you have an opportunity to share in the
Company’s business success. To this end, the Company adopted the UK Sub-Plan
(the “Sub-Plan”) under The Scotts Miracle-Gro Company Amended and Restated 2006
Long-Term Incentive Plan (“Plan”) through which key employees, like you, may
acquire (or share in the appreciation of) common shares, without par value, of
the Company (“Shares”). Capitalized terms that are not defined in this Award
Agreement have the same meanings as in the Plan.
This Award Agreement describes the type of Award that you have been granted and
the terms and conditions of your Award. To ensure you fully understand these
terms and conditions, you should:
     - Read the Plan, this Award Agreement and the Plan Prospectus, as
supplemented, carefully; and
- Contact [Title] at [Telephone Number] if you have any questions about your
Award. Or, you may send a written inquiry to the address shown below:
The Scotts Miracle-Gro Company
Attention: [Title]
14111 Scottslawn Road
Marysville, Ohio 43041
Also, no later than [Date 30 Days After Grant Date], you must return a signed
copy of this Award Agreement to:
[Third Party Administrator]
Attention: [TPA Contact’s Name]
[TPA Contact’s Address]
[TPA Telephone Number]
Scotts RS Agreement — UK

 



--------------------------------------------------------------------------------



 



1. DESCRIPTION OF YOUR RESTRICTED STOCK
You have been granted [Number of Common Shares] Shares of Restricted Stock,
subject to the terms and conditions of the Plan and this Award Agreement. Until
the Period of Restriction (as described below) lapses, your Restricted Stock
will be subject to a risk of forfeiture and you may not sell or transfer your
Shares of Restricted Stock. Your Restricted Stock will be held in escrow until
it is distributed or forfeited, as described below.
2. PERIOD OF RESTRICTION
Subject to the terms of the Plan and this Award Agreement (including Section 3),
the restrictions imposed on your Restricted Stock normally will lapse if you are
actively employed by the Company or any Subsidiary or Affiliate on [Vesting
Date] (the “Vesting Date”). If all applicable terms and conditions have been
satisfied, your Restricted Stock will be released from escrow and distributed to
you as soon as administratively practicable, but no later than 60 days, after
the Vesting Date.
3. GENERAL TERMS AND CONDITIONS
     (a) YOU WILL FORFEIT YOUR RESTRICTED STOCK IF YOU TERMINATE. Normally, your
Restricted Stock will be settled on the Vesting Date. However, the Shares of
Restricted Stock will be forfeited if you Terminate for any reason before the
Vesting Date. For purposes of this Award Agreement, “Terminate” (or any form
thereof) means cessation of the employee-employer relationship between you and
the Company and all Affiliates and Subsidiaries for any reason.
     (b) CHANGE IN CONTROL. Normally, your Restricted Stock will vest only under
the circumstances described in Section 2. However, if there is a Change in
Control, your Restricted Stock may vest earlier. You should read the Plan
carefully to ensure that you understand how this may happen.
     (c) DATA PRIVACY. Information about you and your participation in the Plan
(i.e., your name, home address and telephone number, date of birth, social
insurance number, salary, nationality, job title, any shares of stock or
directorships held in the Company, and details of the Restricted Stock or other
entitlement to shares of stock awarded, cancelled, exercised, vested, unvested
or outstanding in your favor) may be collected, recorded, held, used and
disclosed by the Company, and the [Third Party Administrator] for any purpose
related to the administration of the Plan. You understand that the Company and
its Subsidiaries or Affiliates may transfer such information to any third party
administrators, regardless of whether such persons are located within your
country of residence, the European Economic Area or in countries outside of the
European Economic Area, including the United States of America. You consent to
the processing of information relating to you and your participation in the Plan
in any one or more of the ways referred to above. This consent may be withdrawn
at any time in writing by sending a declaration of withdrawal to the [Third
Party Administrator].
     (d) AMENDMENT AND TERMINATION. Subject to the terms of the Plan, the
Company may amend or terminate this Award Agreement or the Plan at any time.
Scotts RS Agreement — UK

2



--------------------------------------------------------------------------------



 



     (e) RIGHTS BEFORE YOUR RESTRICTED STOCK VESTS. During the Period of
Restriction (even though your Restricted Stock is held in escrow until it is
settled or forfeited):
     (i) You may exercise any voting rights associated with the Shares of
Restricted Stock while it is held in escrow.
     (ii) You will be entitled to receive any dividends paid with respect to the
Shares of Restricted Stock, although these dividends will be delivered only in
Shares and will be held in escrow and subject to the same restrictions on
transferability and forfeitability as the Shares of Restricted Stock with
respect to which they were paid under this Award Agreement. A reasonable rate of
interest, as determined by the Committee in its sole discretion, will be
credited to you and held in escrow during the Period of Restriction with respect
to any such cash dividends that are declared and paid during the period
beginning on [Grant Date] and ending on the Vesting Date and will be delivered
in Shares. At the end of the Period of Restriction, any such dividends and
interest thereon will be distributed to you in accordance with Section 2 of this
Award Agreement or forfeited, depending on whether or not you have met the
conditions described in this Award Agreement and the Plan.
     (f) BENEFICIARY DESIGNATION. You may name a beneficiary or beneficiaries to
receive any Restricted Stock that is vested before you die but settled after you
die. This may be done only on the attached Beneficiary Designation Form and by
following the rules described in that Form. The Beneficiary Designation Form
does not need to be completed now and is not required as a condition of
receiving your Award. However, if you die without completing a Beneficiary
Designation Form or if you do not complete that Form correctly, your beneficiary
will be your surviving spouse or, if you do not have a surviving spouse, your
estate.
     (g) TRANSFERRING YOUR RESTRICTED STOCK. Normally your Restricted Stock may
not be transferred to another person. However, as described in Section 3(f), you
may complete a Beneficiary Designation Form to name the person to receive any
Restricted Stock that is vested before you die but settled after you die. Also,
the Committee may allow you to place your Restricted Stock into a trust
established for your benefit or the benefit of your family, but the
beneficiaries of any such trust cannot extend beyond the restricted class of
beneficiaries in Section 15 of the Plan (as amended by the Sub-Plan). Contact
[Third Party Administrator] at [TPA Telephone Number] or at the address given
above if you are interested in doing this.
     (h) GOVERNING LAW. This Award Agreement shall be governed by the laws of
the State of Ohio, excluding any conflicts or choice of law rule or principle
that might otherwise refer construction or interpretation of the Plan to the
substantive law of another jurisdiction.
     (i) OTHER AGREEMENTS. Your Restricted Stock will be subject to the terms of
any other written agreements between you and the Company or any Affiliate or
Subsidiary to the extent that those other agreements do not directly conflict
with the terms of the Plan or this Award Agreement.
     (j) ADJUSTMENTS TO YOUR RESTRICTED STOCK. Subject to the terms of
Scotts RS Agreement — UK

3



--------------------------------------------------------------------------------



 



the Plan, your Restricted Stock will be adjusted, if appropriate, to reflect any
change to the Company’s capital structure (e.g., the number of Shares underlying
your Restricted Stock will be adjusted to reflect a stock split).
     (k) OTHER RULES. Your Restricted Stock is subject to more rules described
in the Plan. You should read the Plan carefully to ensure you fully understand
all the terms and conditions of the grant of Restricted Stock under this Award
Agreement.
4. YOUR ACKNOWLEDGMENT OF AWARD CONDITIONS
By signing below, you acknowledge and agree that:
     (a) Copies of the Plan and the Plan Prospectus have been made available to
you;
     (b) You understand and accept the terms and conditions of your Award; and
     (c) You must return a signed copy of this Award Agreement to the address
given above before [Date 30 Days After Grant Date].

                      [Grantee’s Name]       THE SCOTTS MIRACLE-GRO COMPANY    
 
                   
By:
          By:        
 
                   
 
                   
Date signed:
                   
 
                                [Name of Company Representative]
[Title of Company Representative]    
 
          Date signed:        
 
                   

Scotts RS Agreement — UK

4